Case: 1:18-cv-04364 Document #: 150 Filed: 08/19/20 Page 1 of 5 PageID #:2213




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

CHRISTY MALLORY,                              )
                                                  )
                Plaintiff,                        )        No. 18-cv-04364
                                                  )
        v.                                        )        Judge Sara Ellis
                                                  )        Magistrate Judge Young B. Kim
RUSH UNIVERSITY MEDICAL                           )
CENTER, an Illinois Not for Profit                )
Corporation,                                      )
                                                  )
                Defendant.                        )
                                          )


 PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO
                QUASH SUBPOENA FOR DOCUMENTS

        Plaintiff, CHRISTY MALLORY, by and through her attorney, Calvita J.

Frederick & Associates, and in response to Defendant’s Motion to Quash Subpoena for

Documents, states as follows:

                                     INTRODUCTION


        Plaintiff’s subpoena for documents issued to Rush’s retained expert, Scott Cordes,

M.D., is proper and Defendant’s motion to quash said subpoena should be denied. On

July 18, 2020, plaintiff served a subpoena on Dr. Cordes’ seeking his deposition

testimony. The subpoena directed Dr. Cordes to bring to his deposition, materials he

reviewed to form to his expert opinion, correspondence to and from Defendant, and

information regarding his compensation.               (See Plaintiff’s subpoena for Dr. Cordes’

deposition, attached as Exhibit A).     Exhibit A to the subpoena contains standard

document requests for an expert physician, including materials related to Dr. Cordes’

work as an expert, as well the relevant medical records he reviewed to formulate his
Case: 1:18-cv-04364 Document #: 150 Filed: 08/19/20 Page 2 of 5 PageID #:2214




opinion in this case.    Id.   Plaintiff also issued Dr. Cordes a subpoena to produce

documents on July 18, 2020. (See Plaintiff’s subpoena for production of documents,

attached as Exhibit B). This subpoena directed Dr. Cordes to supply the documents

requested in the Attached Exhibit A to the subpoena (the same documents requested in

Dr. Cordes’ deposition subpoena) on August 8, 2020.

       That same day, Plaintiff sent Defendant a notice of Dr. Cordes’ deposition. (See

plaintiff’s notice of expert witness deposition, attached as Exhibit C). The notice of

deposition states that Dr. Cordes should “bring with him/her and to produce 48 hours

before deposition” the documents requested in Exhibit A. Id.

       Defendant filed its Motion to Quash Subpoena for Documents on August 8, 2020.

Defendant argues the subpoenas inflict an undue burden on Dr. Cordes due to the nature

of the documents requested.

                           ARGUMENT AND AUTHORITY

I.     Defendant Lacks Standing to Object to the Subpoenas

       Dr. Cordes has not objected to the subpoenas and has not filed a motion for a

protective order or taken any other action with respect to the subpoenas. The only entity

objecting is the Defendant. Defendant has no standing to assert rights on behalf of Dr.

Cordes.

       Dr. Cordes is not a party to this case. Dr. Cordes is not an agent of Defendant.

Expert witnesses are not “agents” of the sponsoring party. Dean v. Watson, 1996 WL

88861, at *5 (N. D. Ill. Feb.28, 1996). (“[Expert witness] is not the sponsoring party's

agent at any time merely because he is retained as its expert witness.”)(citations omitted);

Kirk v. Raymark Industries, Inc., 61 F.3d 147 (3rd Cir.1995).
Case: 1:18-cv-04364 Document #: 150 Filed: 08/19/20 Page 3 of 5 PageID #:2215




       Ordinarily, a party has no standing to seek to quash a subpoena issued to someone

who is not a party to the action unless the party claims some personal right or privilege

with regard to the documents sought.” Kessel v. Cook County, No. 00 C 3980, 2002 WL

398506 at *1–2, 2002 U.S. Dist. LEXIS 4185 at *5–6 (N. D. Ill. Mar. 13, 2002).

       In the present case, Dr. Cordes, a non-party expert, did not object to the

subpoenas and did not file a motion to quash. Because Dr. Cordes did not object or move

to quash prior to the compliance date, August 8, 2020, Dr. Cordes waived any objections

he might have to the subpoena to produce documents. Under Rule 45, the nonparty

served with the subpoena duces tecum must make objections to it within 14 days after

service or before the time for compliance, if less than 14 days. Fed.R.Civ.P. 45(c)(2)(B).

Failure to serve timely objections waives all grounds for objection, including privilege.

       Defendant has no standing to quash the subpoenas and this Court should deny the

motion on this basis alone.

II.    The Subpoenas Are Not Unduly Burdensome

       Defendant claims the subpoenas are unduly burdensome to Dr. Cordes because he

would have to produce a voluminous amount of documents. As the documents requested

in the subpoenas largely overlap with the information required to be disclosed by Federal

Civil Rule 26(a)(2)(B), they cannot be “overly broad” or “unduly burdensome.” Rule

26(a)(2)(B) states that a report of an expert must contain the following:

       “the data or other information considered by the witness in forming the
       opinions; any exhibits to be used as a summary of or support for the
       opinions; the qualifications of the witness, including a list of all
       publications authored by the witness within the preceding ten years; the
       compensation to be paid for the study and testimony; and a listing of any
       other cases in which the witness has testified as an expert at trial or by
       deposition within the preceding four years.”
Case: 1:18-cv-04364 Document #: 150 Filed: 08/19/20 Page 4 of 5 PageID #:2216




       The subpoenas served upon Dr. Cordes requested, among other things, his file on

the matter, documents he used to formulate his opinion in the case, correspondence to and

from Defendant, and information regarding his compensation.              These requests

specifically targeted the materials relied upon by the expert in formulating his opinion,

the expert’s history with similar cases, and the expert’s relationship with Defendant.

Accordingly, the subpoenas were fact specific to this case and the expert's experience,

consistent with Federal Civil Rule 26(a)(2)(B), and therefore not overly broad or unduly

burdensome

       Defendant's assertion that responding to these subpoenas would be overly

burdensome holds no merit. The subpoenas only seek documents within Mr. Cordes’

possession and control. Defendant has failed to describe how the production of the

requested documents would be a significant burden on Dr. Cordes

III. Dr. Cordes was Given Ample Tie to Comply With the Subpoena

       As explained supra, Dr. Cordes was given at least seventeen days from the date of

service to produce the documents requested in the subpoena. Further, Defense counsel

was well aware of Plaintiff’s desire to depose its experts. Because Dr. Cordes was

ordered to appear for deposition within his respective locale and because the subpoenas

principally asked for information specifically delineated in Federal Rule of Civil

Procedure 26(a)(2)(B), (and within the expert's control), Defendant's argument that the

seventeen day notice given to the expert was insufficient must fail.

                                     CONCLUSION

       In conclusion, Plaintiff asks this Court to deny Defendant’s Motion to Quash

Subpoena for Documents. Accordingly, Plaintiff asks this Court to order Defendant’s
Case: 1:18-cv-04364 Document #: 150 Filed: 08/19/20 Page 5 of 5 PageID #:2217




expert to appear for deposition and comply with the subpoena to produce documents, or

in the alternative to strike the Witness Report of Dr. Cordes and to bar his testimony,

which argument is more fully set forth by separate motion.



August 19, 2020



                                                   Respectfully submitted,

                                                   CHRISTY MALLORY


                                                   By:   /s/ Calvita J. Frederick
                                                   Counsel for Plaintiff


Calvita J. Frederick
Post Office Box 802976
Chicago, Illinois 60680-2976
312-421-5544
ARDC # 6184001
Email: Calvita.Frederick@att.net.com
       cjf@cjfredericklaw.com
